Citation Nr: 1142893	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  04-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from November 14, 2004.
 
2.  Entitlement to a rating in excess of 50 percent for PTSD from November 14, 2004.
 
3.  Entitlement to total disability based on individual unemployability (TDIU).
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1968 to March 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a rating of 30 percent for the Veteran's service connected PTSD.
 
The Veteran appeared and testified at a videoconference hearing in June 2005 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record. 
 
This appeal was previously before the Board in December 2005, May 2007 and January 2009.  In the May 2007 decision, the Board addressed the Veteran's PTSD rating prior to November 14, 2004, and remanded the remaining appeal period.  In January 2009, the Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.
 
The issues of entitlement to a rating in excess of 50 percent for PTSD from November 14, 2004, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 


FINDING OF FACT
 
For the period since November 14, 2004, the Veteran's PTSD has been manifested by at least occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSION OF LAW
 
The requirements for an evaluation of at least 50 percent for PTSD are met for the period from November 14, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
When evaluating a psychiatric disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a psychiatric disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The symptoms recited in the criteria in the rating schedule for evaluating psychiatric disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected psychiatric condition that affect the level of occupational or social impairment.  Id. at 443.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.
 
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.
 
One factor for consideration is the Global Assessment of Functioning score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.
 
The Global Assessment of Functioning scale considers psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  It does not include impairment in functioning due to physical (or environmental) limitations.  A Global Assessment of Functioning score of 60 - 51 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Global Assessment of Functioning score of 50 - 41 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A Global Assessment of Functioning score of 40-31 some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).
 
The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).
 
Factual Background and Analysis
 
The Veteran contends that his current evaluation does not accurately reflect the severity of his PTSD.  During a September 2003 VA examination, the examiner opined that psychometric data clearly indicated that the Veteran was exaggerating cognitive symptoms.  The appellant was noted to report inconsistent psychiatric symptoms and he was unreliable in reporting alcohol consumption, which was considered a primary factor causing his impairment in social and occupational activities.  
 
In August 2004, the RO received a letter from the Veteran's VA treating psychologist and a psychiatrist.  In the letter the Veteran was noted to have a consistent presentation of symptoms at 30 face-to-face therapy sessions.  The letter stated that the overwhelming majority of clinical evidence was in support of a diagnosis of severe and chronic PTSD.
 
The Veteran was afforded another VA examination in October 2004 by the same examiner who saw him in 2003.  The examiner found that the Veteran's presentation was again consistent with malingering.  His symptoms were opined to be inconsistent with PTSD.   The examiner opined that the appellant reported insufficient symptoms for a diagnosis of PTSD, but suggested a psychological evaluation by another examiner who had not previously seen the Veteran.
 
In November 2004, the Veteran was provided another psychiatric VA examination by a different examiner.  The Veteran was provided the Test of Memory Malingering twice, the Miller Forensic Assessment of Symptoms Test and was noted to have endorsed many items on the Rare Combination and Unusual Hallucinations Scales.  The appellant also endorsed the suggestibility item, "indicating that he reported an unusual symptoms when it was suggested to him that it might be a sign of mental illness."  The examiner found that his performance on the psychological consultation was consistent with extreme symptom exaggeration and probable malingering.
 
In June 2005, the Veteran provided testimony during a Board videoconference hearing.  In described his PTSD symptoms, including lack of sleep, and seeing Vietcong along the perimeter of his property.  He also reported that he would often have bouts of forgetfulness, such as driving somewhere and forgetting why he needed to be there.  
 
A July 2005 VA "Mental Health Master Treatment Plan" noted the Veteran had a diagnosis of PTSD and an assigned Global Assessment of Functioning score of 35.  The symptoms which attributed to his Global Assessment of Functioning score were not included.
 
In August 2005, the Veteran was admitted for an inpatient PTSD program.  He was assessed with chronic severe Vietnam war-induced PTSD in relapse, and was assigned a Global Assessment of Functioning score of 35.  His symptoms included frequent reliving of experiences, anhedonia, apathy, episodes of depression with suicidal preoccupation, anger, erratic moods and temper, insomnia due to recurring nightmares, panic anxiety attacks, social isolation and alienation, hypervigilence, paranoid guardedness, easy startle response, dysfunctionality with relationships at work secondary to angry and wild moods, and flashbacks.  

On mental status examination he was aloof, tense, apathetic and guarded looking with a flat affect.  His mood was dull and dysthymic with mild psychomotor retardation.  He described recurring nightmares with violent war themes, which would wake him up sweating and shaking.  He reported persistent insomnia, memory lapses and gaps, mental confusion and distractibility whenever symptoms flare-up due to heightened levels of stress and anxiety and due to intrusive thoughts, memories, and a preoccupation with Vietnam and the war.  He was oriented to person, place and time.  He had a fairly intact memory and recall. 
 
In June 2007, the Veteran was afforded a VA psychiatric examination with two examiners (a psychologist and a psychiatrist).  The examiners reviewed the Veteran's claims file and noted that two prior VA examinations had indicated a diagnosis of PTSD, and which assigned Global Assessment of Functioning scores of 45 and 50.  They also noted the November 2004 examiner's finding that the Veteran's performance was consistent with extreme symptom exaggeration and malingering.  Regarding his symptoms, the Veteran reported having difficulty sleeping, disturbances in memory, and difficulty being in crowds or near people.  He reported seeing Vietcong in his yard at night, while he is awake.  He reported going to the market and forgetting why he was there, which caused him to then turn around and return home.  He reported being able to manage his checkbook and to pay his bills.  He denied ever having any services turned off and he reported buying and cooking his own food.  
 
On mental status examination he was partially oriented to personal information and he was not oriented to place and temporal orientation was severely defective.  He was only able to recall two out of 15 items on the Ray 15-item test.  He was noted to have written down three items and crossed one out.  The examiners judged this to be reflective of poor effort and motivation on cognitive testing.  He demonstrated adequate attention and was not distractible during the examination.  He was unable to spell world or cat backwards.  He was provided a line cancellation tests and made errors of omission bilaterally.  There was no evidence of hemispacial neglect and on two instances the examiners noted that the Veteran was about to mark off a line and then stopped before he did it and moved on the next one.  His spontaneous speech was fluent, grammatic and free of paraphasias.  He was diagnosed with malingering.  

In diagnosing malingering the examiners noted that the Veteran demonstrated several behaviors which indicated that he was attempting to malinger or feign cognitive impairment.  His performance during their examination, in combination with the November 2004 finding malingering, resulted in the Axis I diagnosis.  They noted that the diagnosis of malingering did not rule out psychiatric disturbance.  They opined, however, that there was no evidence of dementia or any other type of cognitive impairment.  They felt that the Veteran's approach to the testing "strongly argued against the presence of any sort of cognitive impairment or dementia."  The examiners were unable to identify any functional impairment or make any additional diagnosis because the Veteran was not providing straightforward information.
 
In June 2007, the Veteran was also afforded a VA neurological examination.  The examiner was a neurologist to evaluate the diagnosis of dementia versus malingering.  The examiner reviewed the claims file in additional to provided a physical examination.  The Veteran was awake, alert and cooperative.  He had normal mentation, however, when a "mini mental" examination was attempted, the Veteran started to be uncooperative.  The examiner noted that in relating his PTSD history, the Veteran's recollection was exquisite, but the moment the examiner started the "mini mental" study the appellant's s memory started to fail.  The examiner opined that this suggested malingering.  The examiner diagnosed functional memory loss and a lack of cooperativeness on the "mini mental."
 
An April 2007 VA psychiatric health medication management note recorded the appellant's complaint that he slept only two to four hours a night on medication.  The psychiatrist opined that the Veteran was less vigilant in his presence and was able to sit closer to the psychiatrist and to allow the door to be closed.  The Veteran reported feeling less anxious around the psychiatrist as he had become used to seeing him, and was starting to trust him.  On mental status examination the Veteran's hygiene was adequate.  His speech had limited spontaneity, he had a guarded but attentive attitude toward the psychiatrist, and he had a variable/liable mood.  His affect was constricted but congruent to content.  He denied hallucinations and had a goal-directed thought process and appropriate thought content.  He denied suicidal and homicidal ideation.  He was oriented to person, place, time and situation.  His long-term and short-term memory were intact.  His concentration was good, his impulse control, insight and judgment were all good.  His ability for abstract thought was intact.  He reported being fatigued and difficulty sleeping.  He had limited interests and was isolative.  He denied having depressive or anxiety symptoms.  He endorsed nightmares and flashbacks.  He was assigned a Global Assessment of Functioning score of 47.
 
During a June 2007 mental health note the Veteran denied having any suicidal plan or intent.  He did report hopelessness and passive suicidal ideation.  He was hypervigilant and reported isolative behavior secondary to distrust.  His symptoms included severe difficulty with distrust and in maintaining relationships, hypervigilence and re-experiencing Vietnam War incidents, and significant disturbance in mood (chronic depression and severe anhedonia).  He was noted to have a blunted affect.  He reported having one friend (also a veteran) who would visit to play cards once a month.  He was noted to have less acute paranoia than the following month.  The psychologist noted the need to reassess a mini-mental status examination for changes in cognition - "still unclear origin for some of [the Veteran's] cognitive losses-clear that somewhat episodic and worsens with anxiety; appears to be over and above cognitive deficits due to PTSD."
 
In April 2008, the Veteran's sister provided a statement in support of her brother's claim.  She reported that after her brother returned from Vietnam he had little interest in anything, especially his inability to maintain long-term relationships.  She reported witnessing his sleep disturbances, such as when he "jump[ed] out of bed as if to protect himself with his fists raised and with an angry expression on his face."  She also reported that he would rarely attend family gatherings or interact with his family.  She stated he would rarely go out in public to eat or participate in recreational activities.  She also noted that "on the rare occasion when he has talked to me, he talks about killing or not wanting to live or about seeing (Vietcong) around the wood line of his house."  She reported she would visit him often to check on his well-being, both physically and financially-ensuring that he would pay his bills, eat and bathe appropriately.

A March 2008 VA mental health note described identical PTSD symptoms as in the June 2007 note.  An April 2008 note reported no change in symptoms with stable dementia symptoms, but still exacerbating PTSD and treatment issues.  He was noted to have one friend after four years of no contact that would visit twice a month.  The Veteran reported not being able to maintain significant relationships with women.  He also reported multiple episodes of re-experiencing Vietnam per week, with severe anxiety and dissociated episodes at night.  A January 2009 mental health note was identical to the April 2008 note.
 
In February 2009, the Veteran was afforded a PTSD examination with two examiners (both psychologists-one of whom had participated in the 2007 examination).  They noted his medical history of two inpatient PTSD admissions in 2005.  They also noted the 2004 and 2007 examiners findings of malingering.  The examiners noted that the Veteran's treating psychiatrist, psychologist and counselor were adamant that the appellant was not malingering when he was in the clinic for his PTSD treatment.  He reported sleep disturbance but had difficulty quantifying his sleep.  The examiners felt that he had variable difficulties in sleep-anywhere from three hours to a full night's sleep.  He reported flashbacks and intrusive thoughts three to four times per week.  He felt that he was unable to maintain relationships because of arguments, and he in the past years he reported having four girlfriends.  He spent little time in crowds because of anxiety.  He did not have any friends to socialize with, but was able to go to the grocery store, pay bills or go to group therapy at the VA.  He did not go out to eat at restaurants.
 
On mental status examination the Veteran was alert and oriented to personal information and place.  He appeared to provide an accurate history.  Insight was not well-demonstrated, his affect was blunted, and his response latencies were normal.  During the examination he made variable eye contact, and began to look around the room as the examination proceeded.  His speech was spontaneous, fluent, grammatic and free of paraphasias.  There was no pressured speech, grandiosity or irritability noted.  The examiners noted that the Veteran presented himself in a more coherent fashion than in 2007, and that they did not see symptoms of exaggeration.  He was vague, but overall gave a good account of his experiences.  The examiners felt that he needed to undergo a battery of psychological testing to assess symptom validity and specific psychiatric conditions.  The examiners also noted a possibility of alcohol induced dementia.
 
In March 2009, the Veteran underwent psychological testing.  The Veteran had difficulty completing the examination and reported it was "aggravating."  He reportedly was agitated during most of the evaluation, and during portions of the testing, he appeared to be putting forth poor motivation to complete testing.  The administration was stopped due to his level of agitation.  He only completed a trial of the Memory Malingering test, but that trial indicated a possibility of malingering.  He was administered the Miller Forensic Assessment of Symptoms test and had a total score of 1, with a "cutoff" score being 6.  This score did not suggest malingering.  He was administered the Repeatable Battery for Assessment of Neuropsychological Status, and his presentation during testing indicated poor motivation to complete the tasks.  He had a scale score of 47, which was noted to be in the extremely low range with a percentile of less than 0.1.  All of his index scores were in the extremely low range except for language, which was in the borderline stage.  

The examiner opined that the Veteran's test performance was not consistent with his presentation at the time of interview as well as his performance during mental status examination completed in February 2009.  She felt that the tests was not an accurate representation of the appellant's current level of cognitive functioning.  The Veteran became agitated and would not complete the Personality Assessment Inventory.  The examiner opined that the test results indicated that there was the possibility of malingering of cognitive symptoms; however, the test results did not indicate malingering in his psychological presentation.
 
A January 2010 mental health medication management note included a mental status examination.  The Veteran had an adequate level of hygiene and spontaneous speech.  His attitude was attentive but guarded.  His mood was depressed, anxious, angry and irritable.  His affected was mildly constricted.  He denied hallucinations.  His thought process was appropriate, and he denied suicidal or homicidal ideation.  His short and long-term memory were intact.  He had good concentration, impulse control, insight and judgment.  He reported variable difficulty sleeping, limited interests, nightmares, flashbacks, and irritability/anger.  He was assessed with a Global Assessment of Functioning score of 45.
 
A March 2011 mental health note focused on the Veteran's frustration with his prior VA examinations.  He felt that his distress during the examinations was due to being with doctors he did not know and being in a room with a closed door.  His tested level of cognitive function did not fit with a man who was able to live alone and take care of himself.  The treating psychologist felt that he had either early dementia or alcohol-related dementia, in addition to some learning disabilities.  The psychologist was adamant that the Veteran was not malingering or exaggerating.  The Veteran stated that he was not claiming, and he did not want anyone to think, that he had any cognitive problems.  He felt that he had trouble "calming down and thinking clearly enough" during the VA examinations.  The psychologist noted his PTSD symptoms remained severe and that he had presented consistently in over 50 face-to-face sessions spanning six years.
 
In March 2011, the Veteran was again afforded a VA examination, again administered by the psychologist from the 2007 and 2009 examinations.  The Veteran described symptoms of hypervigilence, difficulty sleeping, flashbacks, intrusive thoughts, anger and irritability.  He also reported "panic attack-like symptoms although he could not identify how frequently they occurred."  He admitted a history of alcohol abuse, and stated he had been violent towards his nephew the prior week (without police involvement).  He denied a history of suicide attempts, as well as any current suicidal or homicidal ideation.  He reported that his sister was taking care of his bills and finances for him.  The Veteran never married but had three grown children.  He reported rarely socializing and having no friends outside of the family.  

On mental status examination, the Veteran's thought process was somewhat slow.  His affect was constricted, and his insight was fair.  He was refused to spell world backward and he was unable to recall any items presented (zero out of three).  He denied auditory or visual hallucinations.  He reported graduating from high school with a regular diploma, but needing to repeat the seventh grade.  When asked specifically, he denied any history of a learning disability and stated he was able to complete trade school.  He was diagnosed with PTSD, depressive disorder, and dementia not otherwise specified.  He was assigned a Global Assessment of Functioning score of 54.  The examiner noted that his overall level of impairment due to PTSD and depression was moderate.  Testing was judged to show greater impairment than would be due to PTSD alone and suggestive of dementia.  The examiner noted that her Global Assessment of Functioning score of 54 represented his level of impairment due to PTSD and depression secondary to PTSD alone.
 
The Veteran's written statements, testimony and comments made during VA examinations and treatment reveal that he reports experiencing numerous PTSD symptoms, and that he feels that his symptoms warrant a rating in excess of 30 percent.  In adjudicating this claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, sleeplessness, and suspiciousness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the Board finds that the Veteran has not been completely credible when he reports his symptoms.  As noted in numerous medical examination reports there is evidence that the Veteran has exaggerated his symptoms or is malingering.  Additionally, there is evidence that the appellant has had a problem with alcohol, and clinicians have suggested that this was a possible precursor to his nonservice connected  dementia.  Still, the Veteran has been able to care for his finances with the assistance of his sister.  While the Veteran may not be malingering regarding his PTSD symptoms, he is possibly malingering his cognitive symptoms.  Whether the Veteran's difficulties stem from competency or credibility is difficult to tell.  However, after reviewing the claims file in light of the doctrine of reasonable doubt, the Board finds that the medical evidence of record describes a PTSD disability that most nearly approximates at least a 50 percent rating for the entire appellate term. 
 
In reaching this decision the Board finds that  the AMC did not comply with the January 2009 Board remand instructions.  As such, the issue of entitlement to a rating in excess of 50 percent will be remanded for an additional examination in accordance with the January 2009 Remand.
 
In support of the assigned 50 percent rating the Board finds that the Veteran's treatment records and VA examination reports consistently noted that his PTSD symptoms included nightmares, difficulty sleeping, hypervigilance, intrusive thoughts, irritability, and isolation.  His affect has been flat.  His speech was generally within normal limits, but he was described as having "limited spontaneity" during one evaluation.  He did not report panic attacks, though he did report sleep disturbance due to nightmares/night sweats and in March 2011 he endorsed "panic attack-like symptoms although he could not identify how frequently they occur."  There has been one indication of impaired impulse control when the Veteran described being violent with his nephews.  The preponderance of the evidence, however, shows that during his numerous VA treatment sessions he showed good impulse control and there were no other incidents of outbursts.  He showed a slight decrease in concentration on testing, and there has been significant discussion of his cognitive difficulties and the possibility of malingering.  

He was able to take care of his hygiene, cooking and cleaning on his own.  Regarding his ability to establish and maintain effective relationships, the Veteran has been noted to have one friend who he sees twice a month.  The appellant reported having four girlfriends in prior years, although none of those relationships "worked out."  He did not appear to have a relationship with his grown children, but maintained contact with one brother and regularly saw a sister.  This evidence shows some difficulty in establishing and maintain effective work and social relationships.  While the Veteran has endorsed "passive" suicidal ideation, "wishing he would not wake up in the morning," but he has never expressed a plan or intent to commit suicide, and his suicidal ideation has been described as hopelessness.  
 
The Veteran had global assessment of functioning scores of 35, 45, 47 and 54.  The majority of these scores suggest either serious symptoms, or some impairment with reality.  These scores certainly support the assignment of a 50 percent rating.  Notably, however, global assessment of functioning scores are not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The global assessment of functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The fluctuation in the Veteran's symptoms, difficulty in understanding complex commands suggest some memory problems that must be considered in light of the diagnosis of dementia and a finding of malingering regarding cognitive symptoms.  The Veteran's "passive" suicidal ideation, impaired judgment manifested, e.g.,  by attacking his nephew and refusing to complete testing; and disturbances in mood is evidence that the global assessment of functioning scores, either alone or in conjunction with the rest of the competent evidence, support a rating of 50 percent throughout the entire claims period. 

The Board considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  While there is a disparity between global assessment of functioning scores provided during VA examinations and global assessment of functioning scores provided during VA treatment, in light of the totality of the evidence the Board finds that at least a 50 percent rating is in order throughout the appellate term.

As noted, the Board will not address, in this decision, whether the Veteran is entitled to a rating in excess of 50 percent.  That question is the subject of the remand below.  


ORDER

Entitlement to a rating of 50 percent, and no higher, for PTSD from November 14, 2004, is granted, subject to the laws and regulations governing the payment of VA compensation.
 
 
REMAND
 
As noted in the introduction this case has been remanded for further development three times.  Unfortunately, the AMC did not comply with either the Board's May 2007 or January 2009 remand directives.  The Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the United States Court of Veterans Appeals.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As the Board noted in the January 2009 remand, "There is no evidence that...the Veteran was afforded a psychiatric examination performed by two board-certified psychiatrists."  In July 2007, the Veteran was afforded a VA examination by two psychologists and in March 2011, the Veteran was examined by one psychologist.  On remand, the Veteran MUST be afforded a VA examination by two board-certified psychiatrists.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability is part of a claim for increased compensation.  Given the Veteran's March 2011 assertion that he was unable to work due to nightmares, flashbacks, panic attacks, problems dealing with people in general, memory and concentration problems. he has raised a claim 
of entitlement  to compensation based on individual unemployability.  He has not, however, submitted a VA Form 21-8940, and the RO/AMC has not forwarded VA Forms 21-4192 to the Veteran's prior employees.  As such, these steps should be performed on remand.

Finally, given the disparate opinions of record concerning the appellant's ability/inability to work due to PTSD a new examination is in order to include a period of inpatient observation and evaluation.  Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.  The appellant must be provided an opportunity to respond.
 
2.  The RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940.
 
3.  The Veteran must be admitted for a period of observation and evaluation.  During this term he MUST be examined by a panel of two board-certified psychiatrists, who have not previously examined him.  The examination must be conducted in accordance with the most recent American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  All appropriate studies, including PTSD subscales, are to be performed.
 
Examiners are instructed to determine the extent, etiology and correct diagnosis of any psychiatric disorder present, to include PTSD, personality disorder, dementia and/or malingering.  The examiners must reconcile all conflicting diagnoses.  Pathology from post traumatic stress disorder must be carefully distinguished from that which is not caused by that disorder. It is imperative that the claims files be made available to the examiners for review in connection with the examination.  The report of examination must include responses to each of the following items:
 
a.  Does the Veteran have dementia? If so, what is the etiology of his dementia?
 
b.  Is it at least as likely as not that any diagnosed dementia is proximately due to or caused by PTSD?  The degree of dementia that would not be present but for the service-connected PTSD must be identified.  

c.  Is any diagnosed dementia aggravated by PTSD?  If so, how and to what degree?
 
d. If dementia is diagnosed, but is unrelated to PTSD, the examiners must, to the extent possible, distinguish all manifestations and the degree of impairment due to PTSD from any other nonservice-connected psychiatric disorder, to include any personality disorders and dementia.
 
d.  The examiners must provide an opinion addressing the degree of any social and occupational impairment resulting from the Veteran's PTSD alone.  

e.  The examiners must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that PTSD alone precludes the Veteran from securing and following substantially gainful employment that is  consistent with his education and occupational experience.  Age may not be considered a factor in rendering this opinion.
 
f.  The examiners are to assign a global assessment of functioning score based on the impact of the Veteran's PTSD alone, and provide an explanation what the score represents.  If it is impossible to make such a distinction, the examiner must so state.
 
A complete rationale for all opinions rendered must be provided.  In rendering an opinion, the examiners are to reconcile the findings in the 2007 examinations and the statements of the Veteran's treating psychologist in the 2008 outpatient mental hygiene clinic record.
 
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
 
5.  After completion of the above and any additional development deemed necessary, the remaining issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


